DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the second display mode is an operation mode of the electronic part”. However, “an operation mode” was already introduced in independent claim 18. It’s not clear whether the operation mode in claim 19 is a new mode or the same operation mode in claim 18. Thus, claim 19 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2018/0014417; hereinafter “Seo ‘417”).
Regarding claim 18, Seo ‘417 discloses an operation method of a display device (1000, Figs. 1-4) comprising a rollable display panel (100, Figs. 1-4) comprising 
Regarding claim 19 as best understood, Seo ‘417 discloses the operation method of claim 18, and Seo ‘417 further discloses wherein the display device further comprises an electronic part (such as 500, 600, Figs. 2-4), wherein the electronic part and the rollable display panel overlap each other (as shown in Figs. 2-4), and the second display mode is the operation mode of the electronic part (not explicit, but second display mode in Fig. 4 can have image be displayed and controlled through signals send from 500, 600, which is equivalent of operation mode).
	Regarding claim 20, Seo ‘417 discloses the operation method of claim 18, and Seo ‘417 further discloses rotating the rollable display panel in the first rotation direction .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo ‘417” in view of Seo et al. (US 2018/0103552; hereinafter “Seo ‘552”).
	Regarding claim 1, Seo ‘417 teaches a display device (1000, Figs. 1-4) comprising: a rollable display panel (100, Figs. 1-4) comprising a first end portion (110) and a second end portion (120) spaced apart from the first end portion (as shown in Figs. 1-4); a first roller (230, Figs. 2 and 4) configured to roll the first end portion (as shown in Fig. 2); and wherein the second end portion of the rollable display panel comprises a transmissive region which external light passes through ([0037]: “…The rollable display 100 may be a transparent or light-transmissive type of display which enables viewing to the outside…”).
	Seo ‘417 does not explicitly teach a second roller configured to roll the second end portion. However, Seo ‘552 teaches a display device (1000, Fig. 2) comprising: a first roller (such as left 400, Figs. 2, 3) configured to roll a first end portion (such as left 
	Regarding claim 2, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 1, and the modified Seo ‘417 further teaches wherein the second end portion of the rollable display panel is rolled by the second roller in a first display mode (mode shown in Figs. 1, 2; note that the second roller to roll the second end portion was established in above claim 1 by Seo ‘552), and the transmissive region of the second end portion is not exposed outside the display device in the first display mode (since second end is rolled up, it is not exposed outside).
	Regarding claim 3, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 1, and Seo ‘417 further teaches wherein the first end portion of the rollable display panel is rolled by the first roller in a second display mode (similar to Fig. 1 except second end is not rolled up; note that the second roller was established in above claim 1), and the transmissive region of the second end portion is exposed to outside the display device in the second display mode (when second end is not rolled up, it is exposed to outside the display device).
	Regarding claim 4, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 3, and Seo ‘417 further teaches an electronic part (such as 500, 600, Figs. 2-4), wherein the electronic part and the rollable display panel overlap each other, and the 
	Regarding claim 5, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 4, and Seo ‘417 further teaches wherein the second display mode is an operation mode of the electronic part (not explicit, but 500, 600 can send signal and operates the rollable display 100 to display image in any mode in Figs. 1, 2, 4).
Regarding claim 6, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 4. Seo ‘417 does not teach wherein the electronic part comprises at least one of a light emitting element and a photo sensor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic part comprises a light emitting element in Seo ‘417 in view of Seo ‘552 since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, adding light emitting element, such as a light status indicator, allow the user to know the status of the display device, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 8, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 1, and Seo ‘417 further teaches a case (housing of 200 300, Figs. 1-4) configured to accommodate the rollable display panel, the first roller, and the second roller (note again that second roller was established in above claim 1 by Seo ‘552).
Regarding claim 9, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 8, and Seo ‘417 further teaches an electronic part (such as 500, 600, Figs. 2-4) disposed inside the case, wherein the electronic part and the rollable display panel overlap each other (as shown in Figs. 2-4).
	Regarding claim 10, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 8, and Seo ‘417 further teaches wherein the rollable display panel comprises: a display region exposed in a front direction of the case (exposed 100 shown in Fig. 1); and a non-display region adjacent to the display region (non-exposed 100, such as the two ends 110 and 120, Fig. 4).
Regarding claim 11, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 9, and Seo ‘417 further teaches wherein the first roller and the second roller (note again that second roller was established in above claim 1) rotate in a clockwise direction or a counterclockwise direction to move the rollable display panel in the clockwise direction or the counterclockwise direction ([0043] of Seo ‘417: “…The roller 230 may wind or unwind the rollable display 110 by rotating in the clockwise direction or the counterclockwise direction”).
	Regarding claim 12, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 11, and Seo ‘417 further teaches wherein the first roller and the second roller rotate in the clockwise direction or the counterclockwise direction within a range in which the transmissive region of the second end portion is not exposed outside the display device (when the second end is rolled up by second roller, portion of 100 is not exposed outside; note again that second roller was established by Seo ‘552 in above claim 1).
Regarding claim 13, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 11, and Seo ‘417 further teaches wherein the first roller and the second roller rotate in the clockwise direction or the counterclockwise direction in a non-light emitting mode of the rollable display panel (same as when the display 100 is turned off and not displaying an image, and the user rolls the first and/or second roller).
	Regarding claim 14, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 11, and Seo ‘417 further teaches wherein a position of a display region in the rollable display panel changes in accordance with a rotation direction and a rotation distance when the first roller and the second roller rotate in the clockwise direction or the counterclockwise direction (display region changes to larger region in Fig. 4 versus when rolled up in Figs. 1, 2).
Regarding claim 15, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 1. Seo ‘417 does not teach wherein a first radius of rotation of the first roller and a second radius of rotation of the second roller are equal to each other. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first radius of rotation of the first roller and a second radius of rotation of the second roller are equal to each other in Seo ‘417 in view of Seo ‘552, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, the size of the two rollers can easily be made the same in .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo Seo ‘417 in view of Seo ‘552, and further in view of Hamers (WO 2007/072234).
	Regarding claim 16, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 1. Seo ‘417 does not teach a power supply disposed inside at least one of the first roller or the second roller. However, Hamers teaches a power supply (same as battery 14 which provides power) disposed inside a roller (same as 80, Fig. 5; see abstract: “…the flexible display screen is rolled onto an intervening tube (80) containing the driver and the battery…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a power supply disposed inside at least one of the first roller or the second roller in Seo ‘417 in view of Seo ‘552, as taught by Hamers, in order to utilize the space inside the roller as power supply and prevent waste of space in the display device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seo Seo ‘417 in view of Seo ‘552, and further in view of other embodiment of Seo ‘417.
Regarding claim 17, Seo ‘417 in view of Seo ‘552 teaches the display device of claim 1, and Seo ‘417 further teaches a first board (same as FPCB 600, Figs. 2-4) connected to the second end portion of the rollable display panel; and a second board (500, Figs. 2-4) electrically connected to the first board.
first end portion instead. However, other embodiment of Seo ‘417 (Fig. 6) teaches a first board (600, Figs. 2-4) connected to a first end portion (left end 120, Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first board connected to the first end portion in Seo ‘417 in view of Seo ‘552, as taught by other embodiment of Seo ‘552, in order to utilize the first end portion as connection portion to the first and second boards depending on user preference. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, rearranging the first board to connect to either the first end portion or the second end portion to fit specific user preference involves only routine skill in the art, and this does not yield unexpected result.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 7, prior arts do not teach or suggest the combination of the display device of claim 7, in particular, wherein the rollable display panel comprises pixels, wherein the transmissive region does not comprise any of the pixels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.